Citation Nr: 1025256	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for left knee osteoarthritis.

2.  Entitlement to an initial disability rating in excess of 10 
percent for left foot plantar fasciitis with heel spur.

3.  Entitlement to an initial disability rating in excess of 10 
percent for hiatal hernia with gastroesophageal reflux disease.

4.  Entitlement to an initial disability rating in excess of 30 
percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to June 
2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2008 and October 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Salt 
Lake City, Utah, as part of the Benefits Delivery at Discharge 
(BDD) program.  The purpose of the BDD program is to help ensure 
a smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 

The issues of entitlement to higher initial disability ratings 
for hiatal hernia and PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Evidence dated throughout this appeal fails to demonstrate 
that the Veteran's left knee osteoarthritis is characterized by 
flexion limited to 45 degrees or extension limited to 10 degrees; 
there is objective evidence of radiographic findings of 
degenerative arthritis, painful flexion, and small effusion at 
the knee joint, but no evidence of ankylosis, impairment of the 
tibia and fibula, genu recurvatum, dislocated semilunar 
cartilage, "locking" of the knee, or removal of semilunar 
cartilage.

2.  As of the date of the August 2008 VA examination, the 
competent medical and lay evidence establishes that the Veteran's 
left knee osteoarthritis is characterized by no more than slight 
subluxation of the patella.

3.  Evidence dated throughout this appeal reflects that the 
Veteran's left foot plantar fasciitis with heel spur is 
manifested by severe symptomatology, including pain at rest, 
objective evidence of swelling and tenderness, pain in the heel 
when dorsiflexing the ankle, and an antalgic gait with early heel 
lift that is not relieved by physical therapy or gel heel pads 
prescribed by the VA.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for left knee osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003 and 5260 (2009).

2.  The criteria for a separate disability rating of 10 percent, 
and no higher, for left knee instability have been met as of 
August 9, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2009); VAOPGCPREC 9-98.

3.  The criteria for a 30 percent initial disability rating, and 
no higher, for left foot plantar fasciitis with heel spur have 
been met for the entirety of this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 20020); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

A review of the claims file reveals that letters sent to the 
Veteran in July 2008 and September 2008 satisfied VA's duty to 
notify requirements with regard to those claims decided herein.  
See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In this 
regard, these letters informed the Veteran of the requirements 
needed to establish an initial disability rating once service 
connection had been awarded for his left knee and left foot/heel 
disabilities.  They also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The July 2008 and September 2008 
letters were sent to the Veteran prior to the October 2008 rating 
decision which established service connection for his 
disabilities on appeal; thus, VCAA notice was timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records that pertain to his left foot/heel 
and left knee.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding these claims  

In addition to the above development, the Veteran was afforded 
multiple VA examinations during the pendency of this appeal which 
the Board finds adequate for rating purposes.  See 38 C.F.R. 
§ 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken during 
an appeal is adequate for rating purposes).  The examination 
reports reflect that a complete history was obtained from the 
Veteran and that all relevant and pertinent findings were 
reported, including any functional impact on the Veteran's daily 
life and employment.  When appropriate, x-rays were obtained in 
conjunction with the Veteran's examination, and all of the VA 
examination reports of record reflect consideration of any 
additional functional impact due to pain, repetitive use, flare-
ups, weakness, incoordination, etc.  

The Board acknowledges that the Veteran's claims file was not 
reviewed as part of any of the VA foot or knee examinations 
completed during this appeal, except for the April 2009 VA foot 
examination, and that this may indicate an inadequate 
examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
However, in the present case, the Board observes that there was 
nothing pertaining to the Veteran's left knee and left heel/foot 
disabilities in his service treatment records, and there were 
very few VA treatment records pertaining to these disabilities.  
In light of such conditions, and with consideration of the fact 
that all of the VA examiners obtained a medical history from the 
Veteran in conjunction with the examination, the Board finds the 
Veteran not to be prejudiced by the unavailability of his claims 
file during these examinations.

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Analysis

The Veteran was awarded service connection for left knee 
osteoarthritis and left foot heel spur by RO rating decision 
dated in October 2006.  A 10 percent disability rating was 
assigned for left knee osteoarthritis effective June 27, 2008, 
and a noncompensable (zero percent) disability rating was 
assigned for left foot heel spur effective June 2, 2008.  The 
Veteran filed a timely notice of disagreement and substantive 
appeal as to the initial disability ratings assigned to these 
disabilities, and during the pendency of the appeal, the RO added 
left foot plantar fasciitis to the Veteran's left heel spur 
disability and assigned an increased disability rating of 10 
percent effective June 2, 2008.  See RO Rating Decision dated 
September 3, 2009.  These issues are now before the Board on 
appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service treatment records and all other evidence of record 
pertaining to the history of the Veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  It is of 
the opinion that this case presents no evidentiary 
considerations, except as noted below, that would warrant an 
exposition of the remote clinical history and findings pertaining 
to the disabilities at issue.

By way of background, disability evaluations are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The 
Board attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2009).  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

A. Left Knee Osteoarthritis

As noted above, the Veteran was awarded a 10 percent initial 
disability rating for left knee osteoarthritis effective June 27, 
2008.  Such disability rating was assigned pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260-5003.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition on 
the basis of which the rating is determined.  With diseases, 
preference is to be given to the number assigned to the disease 
itself; if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition will 
be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  In the 
present case, it appears that the RO has actually reversed the 
order of diagnostic codes, assigning limitation of flexion 
(Diagnostic Code 5260) as the service-connected disease and 
degenerative arthritis (Diagnostic Code 5003) as the predominant 
residual condition.  Id.; 38 C.F.R. § 4.71a (2009).  In fact, a 
more appropriate diagnostic code is 5003-5260.  

Diagnostic Code 5003 provides that a veteran's service-connected 
disability be rated according to the limitation of motion 
criteria applicable to the affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).  If, however, the limitation of 
motion of the specific joint involved is noncompensable under the 
appropriate diagnostic code, no more than a 10 percent disability 
rating is appropriate if there is objective evidence of 
limitation of motion and degenerative arthritis established by x-
ray findings.  Id.; see also 38 C.F.R. § 4.59 (2009) (with any 
form of arthritis, painful, unstable, or malaligned joints are 
entitled to at least the minimum compensable rating for the 
joint).  

The Rating Schedule reflects that limitation of motion of the 
knee involves flexion and extension of the leg.  38 C.F.R. 
§ 4.71a, Plate II (2009).  Additionally, applicable law indicates 
that separate ratings may be applied where a veteran has both a 
compensable limitation of flexion and a compensable limitation of 
extension of the same leg pursuant to Diagnostic Codes 5260 and 
5261.  VAOPGCPREC 9-04; see 38 C.F.R. § 19.5 (2009) (the Board is 
bound by precedent opinions of the General Counsel).  

When evaluating a disability which contemplates limitation of 
motion, sections 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995), and held that 
all complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, the 
Veteran's reports of pain, swelling, fatigability, and weakness 
have been considered in conjunction with the Board's review of 
the limitation of motion diagnostic codes.  

Evidence of flexion limited to 45 degrees or less is necessary in 
order to warrant a compensable disability rating for limitation 
of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2009).  A compensable disability rating for limitation of 
extension of the knee is appropriate when extension more nearly 
approximates limitation to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).  A review of the Veteran's treatment 
and examination reports reveals that left knee extension has been 
full (zero degrees) throughout this entire appeal, and flexion 
has been limited by pain to no less than 105 degrees.  See, e.g., 
VA Physical Medicine Note dated in August 2008 (range of motion 
of the knee from 0 to 135 degrees); VA Examination Report dated 
in August 2008 (range of motion of the knee from 0 to 125 degrees 
with pain at the extreme of flexion); VA Examination Report dated 
in April 2009 (range of motion of the knee from 0 to 125 with 
pain at 105 degrees).  As such, a compensable disability rating 
is not demonstrated under either diagnostic code applicable to 
limitation of motion of the left knee.  Nevertheless, a 10 
percent disability rating was assigned by the RO because the 
record contained radiographic evidence of degenerative arthritis 
and competent medical evidence of painful flexion of the left 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In addition to separate disability ratings for limitation of 
flexion and extension of the knee, VA law and regulations provide 
for the assignment of a separate disability rating for other 
impairment of the knee, as characterized by recurrent subluxation 
or lateral instability, under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  A separate rating is warranted under this diagnostic code 
only when there is evidence of compensable limitation of motion 
(flexion or extension) or arthritis established by radiographic 
findings with evidence of painful motion.  VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  

In the instant appeal, the competent evidence of record 
establishes that the Veteran is entitled to a separate 10 percent 
disability rating for slight instability of the left knee as of 
August 9, 2008, the date of his first VA knee examination.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this regard, the 
August 2008 VA examination report reflects that the Veteran 
reported subjective complaints of buckling in his left knee.  
Additionally, and perhaps more importantly, the examination 
report contains objective verification of instability, namely, a 
September 2008 MRI which revealed "mild lateral subluxation."  

The Board is of the opinion that the evidence of record supports 
no more than a 10 percent disability rating under Diagnostic Code 
5257 because although the Veteran wears a large knee stabilizer, 
the contemporaneous medical and lay evidence does not indicate 
that he frequently experiences subluxation (or dislocation) of 
the left knee.  In fact, there is no evidence of treatment for 
such symptomatology in the contemporaneous record.  Moreover, the 
MRI only revealed "mild" subluxation.  Thus, it does not appear 
that his instability rises above the level of "slight" to more 
nearly approximate "moderate" instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Furthermore, the Board finds that a 
separate rating is not assignable prior to August 9, 2008, 
because the August 2008 VA examination report is the first 
competent evidence indicating the Veteran's left knee 
osteoarthritis is characterized, in part, by slight recurrent 
subluxation.  See 38 C.F.R. § 3.400 (2009) (the effective date is 
generally the date of receipt of the claim or the date 
entitlement arose, whichever is later); see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007) (staged ratings are 
appropriate when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings).  Treatment records dated prior 
to August 9, 2008, including an August 7, 2008, Physical Medicine 
Note, do not show any mention of problems with instability.  
Additionally, an April 2008 MRI does not demonstrate any 
subluxation of the left knee.  

The Board has considered the potential applicability of other 
diagnostic criteria pertaining to knee disabilities.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-93 (1991) (stating that the 
Board must consider and discuss all applicable provisions of law 
and regulation where they are made "potentially applicable 
through the assertions and issues raised in the record").  
However, higher disability ratings are not available under such 
criteria.  In this regard, there is no competent lay or medical 
evidence that the Veteran's left knee osteoarthritis is 
characterized by symptomatology or manifestations such as 
ankylosis, nonunion or malunion of the tibia and fibula, genu 
recurvatum, or removed semilunar cartilage.  Therefore, 
Diagnostic Codes 5256 (which pertains to ankylosis of the knee), 
5259 (which pertains to symptomatic removal of semilunar 
cartilage), and 5263 (which pertains to genu recurvatum) are not 
for application.  And despite evidence that the Veteran has mild 
effusion in the knee joint, a higher 20 percent disability rating 
is not appropriate under Diagnostic Code 5258 because there is no 
indication that the Veteran's knee disability is characterized by 
dislocated semilunar cartilage or "locking."  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2009).  In fact, the Veteran has 
expressly denied any "locking" in his left knee joint 
throughout this appeal, and the September 2008 MRI noted that the 
cartilage was grossly intact.  

The Board recognizes that the Veteran is competent to provide 
evidence regarding the symptomatology he experiences and that it 
must consider such lay evidence in making its determination.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  
However, as a layperson the Veteran is not competent to provide 
opinions requiring medical knowledge, such as whether his 
symptoms satisfy particular diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, competency must 
be distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, his assertions 
alone are not competent medical evidence that provides a basis 
for the assignment of higher initial ratings for a left knee 
disability.

Finally, the Board has considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular disability ratings 
are found to be inadequate, consideration of an extra-schedular 
disability rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  Id.; see also Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

Pertinent to the Board's determination, the criteria in the 
Rating Schedule pertaining to the Veteran's left knee disability 
focus on limitation of motion with consideration of functional 
loss due to pain, fatigue, lack of endurance, and incoordination; 
consideration has also been given to schedular criteria which 
address possible evidence of instability.  Thus, the Board is 
satisfied that the Rating Schedule adequately addresses the 
functional impairment and symptomatology associated with his left 
knee disability and any loss in earning capacity.  Cf. Smallwood 
v. Brown, 10 Vet. App. 93, 97-8 (1997) (the Board was required to 
consider whether referral for an extra-schedular rating was 
warranted where a medical examiner stated that a foul-smelling 
odor related to the veteran's osteomyelitis precluded employment 
in a confined space with other workers).  Moreover, the record 
does not reflect that factors such as frequent hospitalization or 
marked interference with employment are present.  The Board 
acknowledges that the Veteran reported that he had applied for 
handicapped parking due to pain associated with his left heel and 
left knee disabilities.  However, other evidence of record 
indicates that the Veteran works at a desk job and does not 
appear to have lost any time due to left knee problems.  Thus, it 
appears that the schedular criteria adequately compensate for any 
loss in earning capacity, and referral for extra-schedular 
consideration is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In sum, the Board finds that the Veteran is entitled to a 
separate 10 percent disability rating, and no higher, for 
competent evidence of slight recurrent subluxation as of August 
9, 2008.  The initial disability rating of 10 percent assigned to 
the Veteran's service-connected left knee osteoarthritis is 
deemed appropriate, and the preponderance of the evidence is 
against the assignment of a higher disability rating for the 
entirety of this appeal (other than the separate rating assigned 
by the Board).  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(the Board must consider staged ratings); see also 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Left Foot Plantar Fasciitis with Heel Spur

As noted above, the Veteran was awarded a 10 percent initial 
disability rating for left foot plantar fasciitis with heel spur 
effective June 2, 2008.  Such disability rating was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5276.  
Diagnostic Code 5299 represents an unlisted disability requiring 
rating by analogy to one of the disorders listed under 38 C.F.R. 
§ 4.71a.  38 C.F.R. §§ 4.20, 4.27 (2009).  Pertinent regulations 
do not require that all cases show all the findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with impairment 
of function will be expected in all cases.  38 C.F.R. § 4.21 
(2009).  In the present case, the Veteran's left foot disability 
has been rated as analogous to acquired flat foot.  

The Board acknowledges that the Veteran's medical records show 
that he has been diagnosed with flat foot (also known as pes 
planus).  However, this disorder has not been found to be 
service-related, and as discussed in more detail below, the Board 
finds that plantar fasciitis with heel spur is more appropriately 
rated under Diagnostic Code 5284, which applies to other foot 
injuries.  Thus, the Board will focus its analysis on this 
diagnostic criteria first.  

Diagnostic Code 5284 provides a 10 percent disability rating, 20 
percent disability rating, and maximum 30 percent disability 
rating are to be assigned for moderate, moderately severe, and 
severe foot injuries, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2009).  In the instant case, the Veteran 
has complained of severe pain in his left heel throughout this 
appeal; such pain exists even when the Veteran is at rest and, in 
fact, he describes the pain as most severe in the morning when he 
awakens.  Objective examination of the left foot and heel reveal 
that the heel and plantar fascia are tender to palpation.  There 
is also objective evidence of swelling and pain in the heel with 
ankle movement.  Despite the use of large heel cups and gel 
inserts to relieve his symptoms, the Veteran has demonstrated an 
antalgic gait throughout this appeal that is characterized by an 
"early heel lift."  The April 2009 VA examiner described the 
Veteran's disability as "severe plantar fasciitis" manifested 
by left heel and foot pain with decreased mobility.  

The above circumstances indicate that the Veteran's left 
foot/heel disability more nearly approximates that of a severe 
foot injury, thereby entitling him to a 30 percent disability 
rating under Diagnostic Code 5284.  In this regard, the Veteran's 
symptomatology, which includes pain at rest, objective evidence 
of swelling and tenderness, pain in the heel when dorsiflexing 
the ankle, and an antalgic gait with early heel lift that is not 
relieved by physical therapy or gel heel pads prescribed by the 
VA, is suggestive of a more severe disability picture.  In fact, 
the Veteran notified the VA during this appeal that the pain and 
mobility issues caused by the pain had become so severe that he 
was forced to obtain a handicapped parking sticker so that he 
could minimize walking in public.  He also reported that he is 
occasionally unable to go to work because the pain is so severe.  
See VA Examination Report dated in April 2009.  

As for whether the Veteran is entitled to a disability rating in 
excess of 30 percent, the Board observes that the diagnostic 
criteria pertaining to foot/heel disabilities do not provide for 
a higher disability rating unless there is evidence of service-
connected bilateral pes cavus (claw foot), bilateral flatfoot, or 
actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5276 to 5284 (2009).  Clearly the two former circumstances 
do not apply to the Veteran's disability as his is only in 
receipt of service connection for his left foot.  With regard to 
the latter, loss of use of a foot is held to exist when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election with 
use of a suitable prosthetic appliance.  38 C.F.R. § 4.63 (2009).  
As described above, the Veteran is still able to use his left 
foot to walk; his disability only affects his ability to walk 
long distances.  Given that his left foot/heel retains full 
function, including ankle dorsiflexion, it cannot be said that he 
would be equally well-served by an amputation stump with a 
prosthetic foot.  Thus, a 40 percent disability rating is not 
warranted for loss of use of the foot.  See id.  

The Board has considered the Veteran's own lay statements in 
conjunction with the medical evidence in making its 
determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  However, in the present case, additional 
symptomatology is required which the Veteran does not have.  
Moreover, as a layperson he is not competent to state that his 
disability is characterized by this more severe symptomatology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, his lay 
assertions alone are not competent medical evidence that provides 
a basis for the assignment of higher initial ratings for a left 
foot/heel disability.

Finally, the Board has considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  However, as with the left knee, the criteria in the 
Rating Schedule pertaining to his left foot/heel disability focus 
on symptomatology such as limitation of motion with due 
consideration given to functional loss due to pain, fatigue, lack 
of endurance, and incoordination.  Thus, the Board is satisfied 
that the Rating Schedule adequately addresses the functional 
impairment and symptomatology associated with his right knee 
disability and any loss in earning capacity.  

Moreover, the record does not reflect that factors such as 
frequent hospitalization or marked interference with employment 
are present.  The Veteran indicated at his April 2009 VA 
examination that he has missed less than one week of work in the 
past twelve months as a result of his left foot/heel disability.  
Such absenteeism cannot be said to rise above the level of 
impairment in earning capacity contemplated by his current 30 
percent disability rating.  Thus, it appears that the schedular 
criteria adequately compensate for any loss in earning capacity, 
and referral for extra-schedular consideration is not warranted.  
See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In sum, the Board finds that the Veteran is entitled to a 30 
percent initial disability rating, and no higher for the entirety 
of this appeal.  As a preponderance of the evidence is against 
the assignment of a higher disability rating at any time during 
this appeal, the benefit of the doubt rule does not apply.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (the Board must 
consider staged ratings); see also 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for left knee osteoarthritis is denied.

A separate 10 percent disability rating is granted as of August 
9, 2008, for left knee instability.

A 30 percent disability rating is granted for the entirety of the 
appeal for left foot plantar fasciitis with left heel spur.


REMAND

Initial Disability Rating for PTSD 

The Board finds that a remand is necessary to afford the Veteran 
a new VA psychiatric examination because evidence has been 
received which suggests that his service-connected PTSD has 
worsened since the last VA examination in April 2009.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination).  In this 
regard, the Veteran submitted a lay statement in January 2010 
accompanied by private treatment records dated in July and August 
2009 which reflect an involuntary hospitalization for psychiatric 
treatment following a suicide attempt.  Since previous mental 
health treatment records and VA examination reports fail to show 
any evidence of suicidal ideation, this new evidence clearly 
shows a change in the nature of his disability.  In order to 
fully evaluate his disability, a new VA examination is therefore 
necessary.  See 38 C.F.R. § 4.2 (2009).

Additionally, the agency of original jurisdiction (AOJ) should 
obtain any VA mental health treatment records dated from October 
16, 2008, through the present as such records likely contain 
information that is relevant to the current appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Finally, the AOJ should 
ask the Veteran to submit information regarding any non-VA mental 
health treatment received since October 2008, including medical 
releases for additional treatment records from the Community 
Medical Center and St. Barnabas Mental Health Behavioral Center.  
See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).

Manlincon Issue

By way of history, the RO awarded service connection for hiatal 
hernia with gastroesophageal reflux disease by rating decision 
dated June 20, 2008, and assigned a noncompensable (zero percent) 
disability rating effective June 2, 2008.  Immediately 
thereafter, the Veteran submitted a statement expressing 
disagreement with the initial disability rating assigned by the 
RO and requesting appellate review.  The RO subsequently 
readjudicated the Veteran's claim, and in a June 27, 2008, rating 
decision, increased the initial disability rating assigned from 
noncompensable to 10 percent disabling, effective June 2, 2008.  
The RO indicated in the June 27, 2008, rating decision and 
accompanying cover letter that the increase awarded to the 
Veteran represented a full grant of benefits sought on appeal.  
In this regard, the RO noted that the Veteran's June 2008 notice 
of disagreement only requested a "compensable evaluation."  

A veteran may limit his or her appeal for an increased rating; 
however, absent an express limitation, a veteran will generally 
be presumed to be seeking the maximum allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In the 
instant appeal, the Veteran expressed a desire for a 
"compensable evaluation," but did not expressly state what 
level of compensation would satisfy his appeal.  Therefore, 
according to the holding in AB, his claim remains in controversy 
following the June 27, 2008, rating decision.  See id.  The 
United States Court of Appeals for Veterans Claims (Court) has 
made it clear that the proper course of action when a timely 
notice of disagreement has been filed is to remand the matter to 
the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to the issue of entitlement to an initial 
disability rating in excess of 10 percent for hiatal hernia with 
gastroesophageal reflux disease.  38 C.F.R. § 19.26 (2009).  The 
Veteran will then have the opportunity to file a timely 
substantive appeal if he wishes to complete an appeal as to this 
issue.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the 
issue of entitlement to an initial disability 
rating in excess of 10 percent for hiatal 
hernia with gastroesophageal reflux disease.  
The Veteran should be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of any issue to 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not be 
certified to the Board.  If so, subject to 
current appellate procedures, the case should 
be returned to the Board for further 
appellate consideration, if appropriate.

2.  Contact the Veteran and ask him to either 
(a) submit all non-VA records associated with 
any evaluation and/or treatment of PTSD since 
October 2008, including his inpatient 
treatment at Community Medical Center and St. 
Barnabas Mental Health Behavioral Center, or 
(b) provide information sufficient to allow 
the VA to obtain such treatment records, 
including the date(s) of treatment, the 
address of the facility, and a completed 
consent form, if necessary.  Allow the Veteran 
sufficient time to respond to this request.  

3.  Obtain any VA mental health treatment 
records from the East Orange VA Medical 
Center for the period from October 16, 2008, 
through the present.  A response, negative or 
positive, should be associated with the 
claims file.  Requests must continue until 
the AOJ determines that the records sought do 
not exist or that further efforts to obtain 
those records would be futile.

4.  Any attempts to retrieve any VA and non-VA 
records as described above, or any other 
outstanding evidence, should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps taken 
by the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately his 
responsibility to furnish the evidence in 
support of his claim.  

5.  After the above has been accomplished and 
any outstanding treatment records have been 
associated with the claims folder, schedule 
the Veteran for a VA psychiatric examination 
to determine the current degree of severity 
of his PTSD.  The claims file, to include a 
copy of this Remand, must be made available 
to the examiner for review, and the 
examination report should reflect that such 
review was completed.  The examiner should 
identify the nature, frequency, and severity 
of all current manifestations of PTSD.  The 
examination report should include a full 
psychiatric diagnostic assessment including a 
Global Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on the 
impact of the Veteran's PTSD upon his social 
and industrial activities, including what 
types of employment activities are limited 
because of the Veteran's PTSD and what types 
of employment, if any, are feasible given his 
functional impairment.  A rationale should be 
provided for all opinions expressed in the 
report.

6.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to a higher initial 
disability rating for PTSD.  Unless the 
benefit sought on appeal is granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


